PATROSSO, J. pro tem.
This is a companion appeal to Shivell v. Hurd, 2d Civil 19192, 19210, ante, p. 409 [252 P.2d 65], this day decided..
Subsequent to the making of the order involved in said last-mentioned appeals whereby the trial court directed the issuance of a writ of execution upon the application of the substituted plaintiff trustee in" bankruptcy, such writ was issued and levied upon the homestead property in question. Thereafter and pending the appeal by the defendants from the order directing the issuance of said writ upon the application of the trustee, the substituted plaintiff trustee filed an application for the appointment of appraisers. Upon the day fixed for the hearing of such application defendants made a motion to quash the writ previously issued upon the application of the substituted plaintiff trustee pursuant to the order involved in 2d Civil 19192, 19210, which last mentioned motion was granted, and the application of the substituted plaintiff for the appointment of appraisers was denied without prejudice. The present appeal is from this latter order.
Inasmuch as in 2d Civil 19208, this day decided, we have reversed the order of the trial court refusing to appoint appraisers upon the application of the original plaintiff Shivell, the questions sought to be presented herein have become moot. Accordingly, the appeal is dismissed, the parties to bear their own cost of appeal.
Doran, J., and Drapeau, J., concurred.